Case 6:20-cv-00141-PGB-GJK Document 14 Filed 04/20/20 Page 1 of 2 PageID 55




                             UNITED STATES DISTRICT COURT
                              MIDDLE DISTRICT OF FLORIDA
                                   ORLANDO DIVISION


TAVIA WAGNER,

                       Plaintiff,

v.                                                     Case No: 6:20-cv-141-Orl-40GJK

YELURI RAMESH & KRISHNA TR and
HONEYCUTT TAVERN ENTERPRISES
LLC,

                       Defendants.
                                         /

                                         ORDER

       This cause comes before the Court on Plaintiff’s Stipulation of Voluntary Dismissal.

(Doc 13). Plaintiff dismisses the claims pursued against Defendants pursuant to Federal

Rule of Civil Procedure 41(a)(1)(A)(i). Plaintiff’s notice of voluntary dismissal is self-

executing and was immediately effective upon filing. See Matthews v. Gaither, 902 F.2d

877, 880 (11th Cir. 1990) (per curiam). Plaintiff’s claims against Defendants Yeluri

Ramesh, Krishna TR, and Honeycutt Tavern Enterprises LLC, are DISMISSED

WITHOUT PREJUDICE. The Clerk of Court is DIRECTED to terminate any pending

deadlines and close the file.

       DONE AND ORDERED in Orlando, Florida on April 20, 2020.




Copies furnished to:
Case 6:20-cv-00141-PGB-GJK Document 14 Filed 04/20/20 Page 2 of 2 PageID 56




Counsel of Record
Unrepresented Parties




                                    2
